Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



Allowable Subject Matter
Claims 1-9, 11, 13-24, 26, 28-57, 59 and 61-66 allowed. The prior art discloses a base station, for configuring control timing to and/or from a user equipment in a multiple cell communications network, wherein each cell of the multiple cell communications network is associated with an uplink-downlink configuration indexed by an uplink-downlink configuration number, and wherein each of the plurality of aggregated cells is associated with one of the uplink-downlink configuration numbers that index the TDD configurations. The prior art fails to show arranging the subframe timing compatibility hierarchy such that uplink-downlink configurations on a lower level of the hierarchy comprise downlink subframes that are a superset of all downlink subframes from uplink-downlink configurations on a higher level of the hierarchy.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435.  The examiner can normally be reached on 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468